Citation Nr: 1103870	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  09-38 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Entitlement to service connection for heart disease.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from August 1966 to April 1969.  
He also had subsequent service in the Reserve.  From December 
1990 to April 1991, his Reserve unit was called to active duty in 
support of Operation Desert Shield/Desert Storm.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2008 rating decision by the RO.  

In August 2010, during the course of the appeal, the Veteran had 
a hearing at the RO before the Acting Veterans Law Judge whose 
signature appears at the end of this decision.  


FINDINGS OF FACT

1.  The presence of a chronic, identifiable left shoulder 
disability has not been established.

2.  The presence of a chronic, identifiable right shoulder 
disability has not been established.

3.  Heart disease, diagnosed primarily as viral cardiomyopathy 
and atrial fibrillation, was first manifested many years after 
active service, and the preponderance of the competent evidence 
of record shows that it is unrelated thereto.



CONCLUSIONS OF LAW

1.  A left shoulder disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 101(22), (23), 1110, 5103, 5103A 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.159, 3.303, 
3.306(a) (2010).

2.  A right shoulder disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 101(22), (23), 1110, 5103, 5103A 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2010).

3.  A heart disease was not incurred in or aggravated by service, 
and may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 101(22), (23), 1101, 1110, 1111, 1112, 1113, 5103, 
5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.159, 3.303, 
3.304(b), 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the 
Board must determine whether VA has met its statutory duty to 
assist him in the development of the issues of entitlement to 
service connection for left and right shoulder disability and for 
heart disease.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2010).  After reviewing the record, the Board finds that 
VA has met that duty.

In March 2007, VA received the Veteran's application for the 
current claims, and there is no issue as to providing an 
appropriate application form or completeness of the application. 
Following the receipt of that application, VA notified the 
Veteran of the information and evidence necessary to substantiate 
and complete his claims, including the evidence to be provided by 
him and notice of the evidence VA would attempt to obtain.  VA 
informed him of the criteria for service connection and set forth 
the criteria, generally, for rating service-connected 
disabilities and for assigning effective dates, should service 
connection be granted. 
Following the notice to the Veteran, VA fulfilled its duty to 
assist him in obtaining identified and available evidence 
necessary to substantiate his claims.  That duty requires VA to 
make reasonable efforts to obtain relevant records (including 
private records) that the Veteran adequately identifies to VA and 
authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1) (West 2002).  
However, the duty to assist is not a one-way street.  Olsen v. 
Principi, 3 Vet. App. 480 (1992).  It is the Veteran's 
responsibility to present and support his claims.  38 U.S.C.A. 
§ 5103 (West 2002).  

In this case, VA obtained or ensured the presence of the 
following relevant evidence:  the Veteran's service treatment 
records; records reflecting his treatment at or through the 
Smith-Glynn-Calloway Clinic, Inc. from June 1991 through December 
1992; and records reflecting his treatment by VA from June 2001 
to January 2007.  The latter records reflect treatment by a Dr. 
M, the Veteran's primary care provider and by Drs. A. and B., 
both cardiologists.

Finally, the Board notes that in August 2010, the Veteran had a 
hearing at the RO before the undersigned Acting Veterans Law 
Judge.  A transcript has been associated with the claims folder. 

In developing the record, VA informed the Veteran of the 
potential importance of the records from Dr. M. and Dr. B.  In 
November 2009, the RO requested that the Veteran complete a form 
authorizing it to obtain records of the Veteran's treatment from 
Dr. M. and Dr. B.  In the alternative, the RO noted that the 
Veteran could obtain the evidence himself and send them to the 
RO.  However, the Veteran did not respond to that request.  

During the Veteran's hearing, the undersigned Acting Veterans Law 
Judge emphasized the importance of getting the records from Dr. 
M. and Dr. B.  The Veteran assured the Acting Veterans Law Judge 
that he could get those records, so the record was left open for 
60 days, i.e. until October 2010.  To date, however, no 
additional evidence has been received.  

In light of the foregoing, there is no reason to believe that 
further efforts to obtain the evidence from Dr. M. and Dr. B. 
would be any more productive.  As noted above, "[t]he duty to 
assist is not always a one-way street.  If a veteran wishes help, 
he cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining the 
putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Therefore, further development in this regard would 
unnecessarily impose additional burdens upon the Board with no 
reasonable possibility of any benefit flowing to the Veteran.  
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Accordingly, 
such development is not warranted.

In sum, the Veteran has been afforded a meaningful opportunity to 
participate in the development of his appeal.  He has not 
identified any outstanding evidence which could support his 
claims; and there is no evidence of any VA error in notifying or 
assisting the Veteran that could result in prejudice to him or 
that could otherwise affect the essential fairness of the 
adjudication.  Accordingly, the Board will proceed to the merits 
of the appeal.

The Factual Background 

During his May 1966 service entrance examination, the Veteran 
responded in the affirmative, when asked if he then had, or had 
ever had, a trick shoulder or elbow.  He responded in the 
negative, when asked if he then had, or had ever had, dizziness, 
or shortness of breath, or pain or pressure in the chest or 
palpitation or a pounding heart.  The examiner noted that the 
Veteran's right shoulder popped but that he had not seen a 
doctor.  On examination, the Veteran's heart was found to be 
normal.  There was mild crepitus in the right shoulder and some 
in the left shoulder.  The right shoulder revealed good strength 
and a full range of motion.  The examiner stated that those 
problems had never required medical attention, and that they were 
probably of no significance.  The examiner assigned a numerical 
designation of 2 under U on the Veteran's physical profile, i.e., 
PULHES.  (PULHES is the six categories into which a physical 
profile is divided.  The P stands for physical capacity or 
stamina; the U for upper extremities; the L for lower 
extremities; the H for hearing and ear; the E for eyes; and the S 
for psychiatric).  

The Veteran's treatment records from his first period of active 
service are negative for any complaints or clinical findings of a 
shoulder disability or heart disease or a viral infection on his 
arm.

During his February 1969 service separation examination, the 
Veteran responded in the negative, when asked if he then had, or 
had ever had, pain or pressure in the chest; or palpitation or a 
pounding heart; or a painful or "trick" shoulder or elbow.  On 
examination, the Veteran's heart and upper extremities were found 
to be normal.  The examiner assigned a numerical designation of 1 
under U on the Veteran's physical profile, i.e., PULHES.  

During an October 1987 examination for the Reserve, the Veteran 
responded in the negative, when asked if he then had, or had ever 
had, a "trick" or locked shoulder or elbow.  On examination, 
his upper extremities were found to be normal.

In February 1990, the Veteran underwent a periodic/preenlistment 
examination.  He responded in the negative, when asked if he then 
had, or had ever had, dizziness, shortness of breath, pain or 
pressure in his chest, palpitation or a pounding heart, or a 
painful or "trick" shoulder or elbow.  It was noted that in 
July 1972, he had been hospitalized overnight for the treatment 
of a separated right shoulder.  

During the February 1990 examination, the examiner stated that 
there were no problems or symptoms associated with the Veteran's 
right shoulder.  The examiner stated that the right shoulder had 
a full range of motion with no instability or deformity or 
effusion.  The examiner found the Veteran's upper extremities to 
be normal and stated that the Veteran could perform his regular 
required duties without difficulties.  

During an annual examination for the Reserve, performed in 
December 1990, the Veteran reported that he had separated his 
shoulder in 1972.  On examination, his upper extremities were 
found to be normal.

On a Dental Health Questionnaire, dated in December 1990, the 
Veteran responded in the negative, when asked if he then had, or 
had ever had, heart problems or angina.  

The Veteran's treatment records from his second period of active 
service are negative for any complaints or clinical findings of a 
shoulder disability, or heart disease or a viral infection on his 
arm.

Records reflecting the Veteran's treatment by VA from June 1991 
through December 1992, show that the Veteran was seen, in part, 
for heart disease, primarily diagnosed as viral cardiomyopathy 
and atrial fibrillation.  It was noted that the Veteran was 
followed by a Dr. M., his primary health care provider.  In June 
1991, it was noted that he was, also, treated by a Dr. A, a 
cardiologist.  After June 1991, it was noted that he was being 
treated by Dr. B, also a cardiologist.  In March 2005, the VA 
health care provider reported that in December 2004, Dr. M. had 
prescribed medication to the Veteran for shoulder pain.  There 
was a diagnosis of osteoarthritis which did not identify the 
specific joints affected.

The Applicable Law and Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110.  Generally, the evidence must show (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

Active military service includes active duty, any period of 
active duty for training ("ACDUTRA") during which the individual 
concerned was disabled or died from a disease or injury incurred 
or aggravated in the line of duty, and any period of inactive 
duty training ("INACDUTRA") during which the individual concerned 
was disabled or died from an injury incurred or aggravated in the 
line of duty or from an acute myocardial infarction, a cardiac 
arrest, or a cerebrovascular accident which occurred during such 
training. 38 C.F.R. § 3.6(a). 

The term "active duty for training" (ACDUTRA) means full-time 
duty in the Armed Forces performed by members of the Reserve 
Components or National Guard for training purposes.  38 U.S.C.A. 
§ 101(22); 38 C.F.R. § 3.6(c).  The term "inactive duty for 
training" (INACDUTRA) means duty in the Reserve other than full-
time duty, special additional duty, or training other than active 
duty training.  See 38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d) 
(2002). 

Every veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except for defects, 
infirmities, or disorders noted at the time of the examination, 
acceptance, and enrollment, or when clear and unmistakable 
evidence demonstrates that the injury or disease existed before 
acceptance and enrollment.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  VA bears the burden of proof to rebut the 
presumption.  Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  

A preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where there 
is an increase in disability during such service, unless there is 
a finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  Temporary or intermittent flare-ups of a preexisting 
injury or disease are not sufficient to be considered aggravation 
in service unless the underlying condition, as contrasted to 
symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991). 

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  When the disease identity 
is established, there is no requirement of evidentiary showing of 
continuity.  38 C.F.R. § 3.303(b). 
Continuity of symptomatology is required only where the condition 
noted during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  Id. 

For certain disabilities, such as cardiovascular-renal disease, 
service connection may be presumed when such disability is shown 
to a degree of 10 percent or more within one year of the 
Veteran's discharge from active duty.  38 U.S.C.A. § 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307.  Service connection on a presumptive basis is not 
available where the only service performed is ACDUTRA or 
INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 476-78 (1991). 

The foregoing law and regulations notwithstanding, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Analysis

The Shoulders

During his hearing, the Veteran testified that his preservice, 
bilateral shoulder disability had been aggravated by strenuous 
duty associated with his participation in the Persian Gulf War.  
Therefore, he maintains that service connection is warranted.  
However, after carefully considering the claim in light of the 
record and the applicable law, the Board is of the opinion that 
the preponderance of the evidence is against those claims.  
Accordingly, the appeal will be denied.  

The Board acknowledges that the Veteran is competent to give 
testimony about what he experienced.  For example, he is 
competent to report his that he had chronic bilateral shoulder 
pain in and after service.  See, e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).  As a layman, however, he is not qualified to 
render opinions which require medical expertise, such as the 
diagnosis of his pain or the cause of a particular disability.  
38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Therefore, his opinion, without more, cannot be 
considered credible evidence of service connection.  38 C.F.R. 
§ 3.159(a).  

Competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value of 
the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal inconsistency, 
facial plausibility, self interest, consistency with other 
evidence of record, malingering, desire for monetary gain, and 
demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board may weigh the absence of contemporaneous 
medical evidence against the lay evidence in determining 
credibility, but the Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).

In deciding this appeal, the Board must weigh the evidence and 
decide where to give credit and where to withhold the same and, 
in so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11.  The Board is 
mindful that it cannot make its own independent medical 
determination, and that there must be plausible reasons for 
favoring one medical opinion over another.  Evans v. West, 12 
Vet. App. 22, 31 (1998).  The probative value of a medical 
opinion is generally based on the scope of the examination or 
review, as well as the relative merits of the expert's 
qualifications and analytical findings, and the probative weight 
of a medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 
140 (1993).  In this regard, contemporaneous evidence has greater 
probative weight than a history reported by the Veteran.  Curry 
v. Brown, 7 Vet. App. 59, 68 (1994).  However, medical evidence 
that is speculative, general or inconclusive in nature cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

During his May 1966 service entrance examination, the Veteran was 
found to have a bilateral shoulder defect, manifested primarily 
by crepitus.  The examiner assigned a score of 2 for the 
Veteran's upper extremities, indicative of a medical condition or 
physical defect which could impose some limitations on 
classification and assignment.  McIntosh v. Brown, 4 Vet. App. 
553, 555 (1993).  While such findings suggest the presence of a 
preservice disability, the subsequent service treatment records 
do not establish the presence of a chronic, identifiable 
disability in either shoulder.  In this regard, the service 
entrance examiner stated that those problems had not required any 
medical attention and were probably of no significance.  In fact, 
when the Veteran left his first period of active duty, his upper 
extremities were found to be normal.  He was assigned a score of 
1 for his upper extremities, indicating that he possessed a high 
level of medical fitness and, consequently, was medically fit for 
any military assignment.  Odiorne v. Principi, 3 Vet. App. 456, 
457 (1992).  Although the Veteran reportedly separated his 
shoulder in 1972, there was no competent evidence of a chronic, 
identifiable disability in either shoulder, and subsequent 
treatment records, dated both in and after service, have been, 
similarly negative.  

In December 2004, Dr. M. prescribed medication for the Veteran's 
shoulders.  However, the nature of any associated shoulder 
disease or injury was not identified, and efforts to obtain Dr. 
M.'s records have been unavailing.  

The Veteran is competent to attest to the symptoms of his 
shoulders.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994) 
(noting lay testimony is competent if it is limited to matters 
that the witness has actually observed and is within the realm of 
the witnesses personal knowledge); 38 C.F.R. § 3.159(a)(2).  
However, as a lay person, he is not competent to diagnose any 
medical disorder because he does not have the requisite medical 
expertise.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, his 
statements as to having a current shoulder disability are not 
competent and lack probative value.

In light of the foregoing, the Board finds that the Veteran's 
shoulders were in sound condition at the time he entered service 
and have been so since that time.  Absent evidence of a chronic, 
identifiable disability in either shoulder during service or 
currently, the Veteran does not meet the criteria for service 
connection in either shoulder.  Accordingly, service connection 
is not warranted, and the appeal is denied.




 Heart Disease

The Veteran contends that he has heart disease, primarily as the 
result of a migrating viral infection on his arm.  He states that 
he contracted the infection during his participation in the 
Persian Gulf War and that he now has cardiomyopathy and atrial 
fibrillation.  Therefore, he maintains that service connection is 
warranted.  However, after carefully considering the claim in 
light of the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against that 
claim.  Accordingly, the appeal will be denied.  

A review of the Veteran's service treatment records, and the 
reports of his service entrance and separation examinations are 
negative for any complaints or clinical findings of heart 
disease.  They are also negative for any evidence of a viral 
infection on his arm.  Rather, the evidence of record shows that 
the Veteran's heart disease, primarily diagnosed as viral 
cardiomyopathy and atrial fibrillation, was first manifested 
during VA outpatient treatment in June 2001, approximately 10 
years after his release from his last period of active service.  
Although the VA treatment records, dated from June 2001 through 
October 2006, show that the Veteran is being followed by Dr. M 
and Dr. B., efforts to obtain their records have been 
unsuccessful.  Indeed, there is no evidence of continuing 
symptomatology between the Veteran's 1991 separation from active 
service and 2001; and the preponderance of the evidence is 
against a finding that the Veteran's heart disease is the result 
of any disease, injury, or other incident in service.  

The Veteran is competent to attest to his heart symptoms and his 
arm infection in service.  See Layno v. Brown, 6 Vet. App. 465, 
467-69 (1994) (noting lay testimony is competent if it is limited 
to matters that the witness has actually observed and is within 
the realm of the witnesses personal knowledge); 38 C.F.R. § 
3.159(a)(2).  However, as a lay person, he is not competent to 
render an opinion as to the etiology of any current heart disease 
or relate any current heart disease to service because he does 
not have the requisite medical expertise.  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, his statements as to the etiology of any 
current heart disease are not competent and lack probative value.

Absent medical competent evidence of a chronic, identifiable 
heart disease in service or competent medical evidence of a nexus 
between the Veteran's current heart disease and service, the 
Veteran does not meet the criteria for service connection.  
Therefore, service connection for heart disease is not warranted, 
and the appeal is denied.

Additional Considerations 

In arriving at the foregoing decisions, the Board has considered 
the doctrine of reasonable doubt.  However, that doctrine is only 
invoked where there is an approximate balance of evidence which 
neither proves nor disproves the claim. In this case, the 
preponderance of the evidence is against the Veteran's claims. 
Therefore, the doctrine of reasonable doubt is not applicable.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for a left shoulder disability 
is denied.

Entitlement to service connection for a right shoulder disability 
is denied.

Entitlement to service connection for heart disease is denied.



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


